Citation Nr: 1620170	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-34 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for diabetes mellitus, Type II.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression.

5.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for gastrointestinal reflux disorder (GERD), claimed as gastritis and a stomach condition, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1973 to May 1973 and January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  

The Board has recharacterized the depression claim as a claim for an acquired psychiatric disability to incorporate any additional psychiatric diagnoses raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was scheduled for a February 2015 hearing, but withdrew his hearing request.  

In addition to the paper claims folder, there are electronic records within the Virtual VA and Veterans Benefits Management System (VBMS).  These electronic records have been considered as part of the appeal.  

The issues of service connection for hypertension, lumbar spine disability, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus, Type II did not manifest in service, within the one year presumptive period, or for many years thereafter, and is not otherwise related to active duty, to include service in Southwest Asia.  

2.  An acquired psychiatric disability, claimed as depression, did not have its clinical onset in service and is not otherwise related to active duty, to include service in Southwest Asia.  

3.  Sleep apnea did not have its clinical onset in service and is not otherwise related to active duty, to include service in Southwest Asia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, Type II are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

2.  The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

3.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  A March 2010 letter notified the Veteran about the information and evidence necessary to substantiate the claims, including how VA assigns effective dates and ratings.  A remand for additional notification about how to substantiate the claims is not necessary.  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs and VA treatment records.  

The Board notes that it appears VAMC records from 2003 for the back disability are missing.  Recently, the Federal Circuit indicated that pursuant to 38 C.F.R. § 3.159(c)(3), VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Immediately thereafter, however, the Federal Circuit noted that the duty to assist is not unlimited and that in evaluating whether the duty to assist is satisfied the limitations in 38 C.F.R. § 3.159(d) may be considered.  That regulation provides that VA will refrain from or discontinue providing assistance where there is no reasonable possibility that any assistance would substantiate the claim.  Here, given that the reports on their face reference low back treatment and not the issues adjudicated herein, the Board finds that there is no reasonable possibility in this regard that any assistance in this regard would substantiate the claim and a remand to obtain the records relating to this hospitalization would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  

It appears that STRs are incomplete.  The RO twice requested STRs from the VA Record Management Center (RMC) and received negative replies in March and June 2010.  The Veteran was notified per a December 2010 phone contact and invited to submit any STRs in his possession.  He acknowledged that he did not have any STRs in possession.  The RO also contacted the Puerto Rico Army National Guard (PR ANG) and they provided a negative response in November 2010.  The RO created a December 2010 Formal Finding of Unavailability for the STRs.  However, in June 2011, the RMC was able to locate a portion of the Veteran's STRs and they became associated with the record the following month. 

When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

VA provided an adequate sleep apnea examination and opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The April 2011 VA Gulf War examination report for sleep apnea reflects a review of the claims folder and clinical examination by a physician.  Although the accompanying medical opinion is brief, it is plausible, consistent with the record and uncontroverted by any additional medical opinion.  The examiner is qualified as a physician and able to make determinations based upon his education and clinical expertise.  Unlike the GERD claim, the evidence does not indicate a continuity of symptomatology for sleep apnea.  The issue is limited to whether post-service sleep apnea is attributable to a remote history of Southwest Asia service.  Consequently, the April 2011 VA examination and medical opinion is adequate for adjudication purposes for the sleep apnea claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was not afforded VA examinations or medical opinions for claimed depression and diabetes.  VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

In this instance, the lay and medical evidence does not show a current depression diagnosis or a nexus to service for diabetes, even under the low threshold for purposes of triggering VA's duty to provide an examination and the heightened duty to assist in cases where STRs are incomplete.  O'Hare, 1 Vet. App. at 367; Locklear, supra.  

For depression, VA primary care treatment records from 2003 through 2010 do not show that the Veteran ever reported psychiatric symptoms.  They do not show that the treating primary care clinician ever ordered psychiatric medication or placed a mental health clinic referral.  The Veteran does not provide any lay statement regarding his psychiatric symptoms or explain why he believes a nexus is present.  

For diabetes, the evidence reflects that this disease was diagnosed over 10 years following service.  In his March 2010 claim, the Veteran identified 1991 as the date of onset and treatment for manifestation of this disease, but as shown below, the evidence reflects a lack of continuity of symptomatology.  Medical examinations and reports from September 1994 and July 1996 are negative for any self-reported endocrine type symptoms and any pertinent clinical findings for symptoms associated with diabetes.  Although the Veteran avers a general nexus to his service in Southwest Asia, diabetes is a well-established disease process and is outside the purview of an undiagnosed illness or medically unexplained chronic multisymptom illness, and the evidence does not otherwise show that this disease may be associated with service for the reasons indicated in the discussion below.  38 C.F.R. § 3.317.

In summary, the Board finds that a VA examination and/or medical opinion are not warranted for either the depression or diabetes claims, even under the low nexus standard and heightened duty to assist in cases where STRs are incomplete.  Locklear, supra.; O'Hare, 1 Vet. App. at 367.

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes and psychosis qualify as 38 C.F.R. § 3.309(a) chronic diseases, and the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be considered for these claims.  The evidence does not show that either qualifying chronic disability was manifest to a compensable degree within the first post service year.  Thus, presumptive service connection is not applicable.  38 C.F.R. §§ 3.307, 3.309 (2015).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) Diabetes

The available STRs are negative for symptoms or findings pertaining to diabetes.  The Veteran has not reported any treatment for diabetes in service.  

April 2004 VA primary care records show that the Veteran took a glucose blood test.  It resulted in a diagnosis of diabetes, Type II new onset.  

July 2005, April 2007 and January 2008 VA primary care records reflect that the Veteran's diabetes was controlled.  However, oral medication was recommended if the blood test readings rose above a threshold level.  

December 2008 and March 2009 VA primary care records indicate that the Veteran's diabetes was assessed as uncontrolled.  The clinician noted the presence of proteinuria and microhematuria in December 2008.  The March 2009 note indicates proteinuria improved. 

July 2010 and November 2010 VA primary care records show that the Veteran's diabetes was assessed as controlled.  

The Veteran contends that service connection for diabetes is warranted.  However, probative evidence of a nexus to an in-service event, injury, or disease is missing.  He does not identify a specific symptom or illness in service that he believes is related to the currently claimed diabetes or that he had a continuity of symptomatology.  The Board finds the April 2004 VA treatment records highly probative to show that the Veteran developed diabetes approximately 13 years after service.  Caluza, 7 Vet. App. at 510-511.  This evidence also shows that diabetes did not manifest within a year of separation from service, and entitlement to service connection for diabetes as a chronic disease is thus not warranted.  38 U.S.C.A. § 1101(3), 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran is competent to report on a wide-variety of matters, including symptoms and recollections of events.  Jandreau, 492 F.3d at 1377.  However, he does not possess medical expertise and his reports addressing complex medical issues are beyond his competency.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent the Veteran generally alleges that post-service diabetes is related to his presence in Southwest Asia, this is a facially complex medical question.  38 C.F.R. § 3.159(a)(1); Waters, 601 F. 3d at 1278; Id.  His generalized reports of a nexus are not competent and have no probative value due to the medical expertise needed to addressing the issue.  Id.  Competent medical evidence is required to support such a theory of entitlement for post-service diabetes, and none has been presented in support of such a contention.  Id.

In sum, the preponderance of the evidence weighs against a nexus for diabetes.  The benefit-of-the-doubt doctrine, even under heightened consideration, is consequently not helpful to the Veteran.  O'Hare, supra.  The claim of service connection for diabetes mellitus, Type II must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(ii) Depression

The available STRs are entirely negative for symptoms or findings pertaining to depression or psychiatric illness.  In September 1994 and July 1996 Reports of Medical History, the Veteran denied having or ever having the following symptoms: frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort or periods of unconsciousness.  

Review of the VA treatment records does not show that the Veteran reported any psychiatric symptoms.  In VA primary care records dated October 2004 and July 2010, the treating clinician completed a Review of System (ROS) for the neuropsychiatry category and reported negative findings.  Multiple primary care notes are negative for any indication of possible psychiatric illness or referral to the mental health clinic.  Notably, a posttraumatic stress disorder (PTSD) screen from January 2008 is negative. 

The April 2011 VA Gulf War examination reflects that a brief psychiatric examination was performed.  The examiner reported that affect, mood, judgment and comprehension of commands were normal.  No obsessive behavior or psychosis type symptoms were found.  Moreover, the Veteran did not provide any details as to the history, nature or medical treatment for this claim.  Jandreau, 492 F.3d at 1377.  

For the above reasons, there is no probative lay or medical evidence regarding a current disability and its relationship to service.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The preponderance of the evidence is thus against claim, and the benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 3.102.  Consequently, even with heightened consideration of the benefit of the doubt doctrine, the claim must be denied.  O'Hare, supra.
  
(iii) Sleep apnea

Available STRs are negative for any reports of sleep disturbances or sleep apnea type symptoms.  In September 1994 and July 1996 Reports of Medical History, the Veteran denied having or ever having frequent trouble sleeping.  

September 2010 private medical records (translation available in VBMS efolder) show that the Veteran was hospitalized for acute hypoxemic respiratory failure and placed in an intensive care unit.  The Veteran was noted have a medical history for diabetes mellitus, Type II, obesity and chronic hypertension.  

VA primary care records from November 2010 reflect that the Veteran was recently hospitalized for cardiopulmonary failure.  During hospitalization, he spent approximately 5 days in a near comatose state.  He currently reported widespread weakness.  Clinical evaluation showed him to be fully oriented and in no apparent distress.  He ambulated with a cane.  Laboratory test results were reviewed.  The examiner assessed controlled hypertension and diabetes, physical deconditioning, respiratory failure of an unclear etiology with pending sleep apnea studies and obesity with marked weight loss.  

November 2010 VA pulmonary clinic notes show that the Veteran was evaluated for supplemental oxygen therapy.  The clinician reviewed the September 2010 hospitalization.  The Veteran continued to have residuals symptoms from the tracheostomy.  A pulmonary evaluation was performed.  The clinician determined that outpatient oxygen therapy was not needed.  He commented that the Veteran had sleep apnea that had improved due to weight loss, but had not completely resolved.  The clinician recommended a polysomnography.  

December 2010 private medical records show that the Veteran underwent a sleep study and received an obstructive sleep apnea diagnosis.  

January 2011 VA pulmonary clinic records reflect that the recent polysomnography was reviewed.  

March 2011 VA treatment records confirm that the Veteran had started using a continuous positive airway pressure (CPAP) machine nightly.  He believed his symptoms of daytime sleepiness and nasal disorders had improved.  Clinical examination revealed clear lungs to auscultation and adequate saturation at room air.  The Veteran was encouraged to continue his weight loss program.  The examiner commented that if significant weight loss is achieved, consideration may be made to titrate to a lower pressure.  An annual follow-up was recommended.  

In April 2011, the Veteran was afforded a VA Gulf War examination with review of the claims folder.  The examiner noted a sleep apnea diagnosis with an onset in 2010.  The precipitating symptoms included snoring, fatigue, hypersomnolence and insomnia.  A sleep study confirmed sleep apnea, and the Veteran started using a CPAP machine with good results.  For the pulmonary history, the examiner noted respiratory failure and sleep apnea.  Clinical evaluation was unremarkable for any evidence of abnormal breathing.  Chest X-ray did not show any pulmonary abnormality.  The examiner diagnosed obstructive sleep apnea.  He reported that it had a clear and specific etiology and diagnosis.  He did not believe it was caused by or related to Veteran's service in Southwest Asia.  

The Veteran contends that service connection for sleep apnea is warranted.  However, probative evidence of a nexus to an in-service event, injury, or disease is missing.  He does not identify a specific symptom or illness in service that he believes is related to the currently claimed sleep apnea or that he had a continuity of symptomatology.  The Board finds the VA treatment records highly probative to show that the Veteran only developed sleep apnea many years after service.  Caluza, 7 Vet. App. at 510-511.  The Board also finds the April 2011 VA Gulf War examination report highly probative to show that a nexus to service in Southwest Asia is not present.  The April 2011 VA examiner expressed a negative opinion after interviewing the Veteran, conducting a clinical examination, and reviewing the pertinent medical history.  He indicated that the clear and specific etiology of the sleep apnea reflected that there was no nexus between the Veteran's disability and his Southwest Asia service.  Although he did not provide a detailed rationale for his conclusion, it is consistent with the evidence of record and therefore of some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

To the extent the Veteran generally alleges that his sleep apnea is related to his presence in Southwest Asia or otherwise related to service, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See Jandreau, 492 F.3d at 1377; Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Competent medical evidence is required to support such a theory of entitlement, and none has been presented in support of such a contention.  Id.

For the foregoing reasons, the preponderance of the evidence is against the sleep apnea claim and the benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.  Consequently, even with heightened consideration of the benefit of the doubt doctrine, the claim must be denied.  O'Hare, supra. 


ORDER

Service connection for an acquired psychiatric disability, claimed as depression, is denied.  

Service connection for diabetes mellitus, Type II is denied.

Service connection for sleep apnea is denied. 


REMAND

Additional development is needed for the hypertension, low back and GERD claims.  

For the hypertension claim, a VA examination is needed.  The Veteran was not afforded a VA entrance examination for his January 1991 entrance into active service, and the presumption of soundness does not attach.  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).   March 1991 STRs reflect an elevated blood pressure reading of 140/88.  September 1994 STRs show a blood pressure reading of 100/80.  July 1996 STRs include a 140/98 blood pressure reading.  O.N. provided a February 2011 statement.  He identified himself as the Veteran's commander during their 1991 deployment to Southwest Asia.  He verified that the Veteran was treated for hypertension during the deployment.  He even reported completing a line of duty determination for the Veteran's hypertension.  VA treatment records beginning in July 2005 reflect that the Veteran was followed for hypertension, which was generally controlled.  Based upon the above evidence of a nexus, VA must furnish a hypertension examination to fulfill its duty to assist.

For the low back disability, it appears that there are earlier pertinent medical records that remain outstanding.  The July 2013 VA back examiner references a March 2003 MRI report that is not associated with the claims folder.  Review of the December 2003 VA treatment records reference a November 2003 VA clinic record that is also not currently available.  Additional development is necessary to ensure that all VA treatment records beginning from when the Veteran initially started seeking VA medical care for back pain are available.  

For GERD, the Board finds that the April 2011 medical opinion from the VA Gulf War examination is inadequate for this particular claim in light of the Veteran's reports concerning a continuity of symptomatology beginning in service.  The April 2011 medical opinion does not fully address the Veteran's assertions that his gastrointestinal symptoms began with the change in diet during his 1991 deployment.  Another medical opinion is needed.  Dalton v. Peake, 21 Vet. App. 23 (2007) (medical opinion inadequate if it does not take into account the Veteran's reports of symptoms and history even if recorded in the course of the examination).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any recent private medical treatment for hypertension, back disability and GERD.  Take appropriate action based upon his response.

2.  Request that the Veteran identify the facility providing March 2003 treatment for back pain.  Take appropriate action based upon his response.

3.  Obtain all VA treatment records for the Veteran regarding back pain treatment in 2003 (and any prior time) and then all VA medical treatment since June 2011.  Associate all newly generated VA treatment records with the claims folder.  

4.  Then, schedule a VA hypertension examination to determine any causal relationship to service.  A complete copy of the claims folder must be available for review.  The examiner must conduct a thorough clinical evaluation.  

Following a complete review of the record and clinical evaluation the examiner is asked to provide the following medical opinions: 

(a) Is it at least as likely as not (50 percent probability or greater) that hypertension preexisted the Veteran's January 1991 entrance into service?

(b) Then, if so (preexisting hypertension is found), is it at least as likely as not (50 percent probability or greater) that hypertension was permanently aggravated by the active service period from January 1991 to July 1991?  

(c) Then, if not (preexisting hypertension not found), is it at least as likely as not (50 percent probability or greater) that hypertension is causally related to January 1991 to July 1991 service or was manifest within the first post-separation year?
 
A complete rationale must support any opinion expressed.  The examiner must address the lay reports from the Veteran and O.N. concerning the hypertension history and presence during the January 1991 to July 1991 active service period in Southwest Asia. 

5.  Then, schedule a VA stomach examination to determine any causal relationship for GERD to service.  A complete copy of the claims folder must be available for review.  The examiner must conduct a thorough clinical evaluation.  

Following a complete review of the record and clinical evaluation, the examiner is asked to provide the following medical opinion: Is it at least as likely as not (50 percent probability or greater) that GERD is causally related to January 1991 to July 1991 service?

A complete rationale must support any opinion expressed.  The examiner must address the Veteran's lay reports that he developed stomach symptoms in response to the dietary changes during his January 1991 to July 1991 service in Southwest Asia. 

6.  Review the newly generated medical records and determine if an updated VA medical opinion is needed for the back claim.   

7.  Then, readjudicate the claims based on all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC must furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


